CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) Global Medium-Term Notes, Series A $7,210,290 $983.48 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. Pricing Supplement dated July 26, 2013 (To the Information Supplement dated July 19, 2013, the Prospectus dated July 19, 2013, the Prospectus Supplement dated July 19, 2013 and the Index Supplement dated July 19, Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-190038 $7,210,290 Barclays Bank PLC Trigger Return Optimization Securities Linked to a Basket of International Exchange-Traded Funds due July 29, 2016 Investment Description Trigger Return Optimization Securities (the “Securities”) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the “Issuer”) with returns linked to the performance of a weighted basket (the “Underlying Basket”) of exchange-traded funds (each exchange-traded fund, a “Basket Equity”). If the Basket Return is positive, the Issuer will repay the principal amount of the Securities at maturity plus pay a return equal to the Multiplier of 1.5 multiplied by the Basket Return, up to the Maximum Gain of 37.17%. If the Basket Return is zero or negative and the Basket Ending Level is equal to or greater than the Trigger Level (75% of the Basket Starting Level), the Issuer will repay the principal amount of the Securities at maturity. However, if the Basket Ending Level is less than the Trigger Level, you will be exposed to the full decline in the Underlying Basket and the Issuer will repay less than the full principal amount of the Securities, if anything, resulting in a loss of principal that is proportionate to the negative Basket Return. Investing in the Securities involves significant risks. The Issuer will not pay any interest on the Securities.
